IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


EDWARD E. STEWART, III,       : No. 87 EM 2015
                              :
             Petitioner       :
                              :
                              :
        v.                    :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
             Respondent       :


                                            ORDER


PER CURIAM
       AND NOW, this 16th day of September, 2015, the Application for Leave to File

Original Process, Petition for Writ of Habeas Corpus, and Application for an Immediate

Hearing are DISMISSED. See Commonwealth v. Ellis, 1626 A.2d 1137 (Pa. 1993)

(holding that hybrid representation is impermissible). The Prothonotary is DIRECTED to

forward the filings to counsel of record.